Exhibit 24(b)(9): Opinion and Consent of Counsel ING LOGO AMERICAS US Legal Services J. Neil McMurdie SeniorCounsel (860) 580-2824 Fax: (860) 580-4844 neil.mcmurdie@us.ing.com December 3, 2010 Securities and Exchange Commission 100 F. Street, NE Washington, DC 20549 Attention: Filing Desk Re: ReliaStar Life Insurance Company and its Separate Account N Post-Effective Amendment No. 17 to Registration Statement on Form N-4 Prospectus Title: ING AdvantageSM Variable Annuity File Nos.: 333-100209 and 811-9002 Ladies and Gentlemen: The undersigned serves as counsel to ReliaStar Life Insurance Company, a Minnesota life insurance company (the "Company"). It is my understanding that the Company, as depositor, has registered an indefinite amount of securities under the Securities Act of 1933 as provided in Rule 24f-2 under the Investment Company Act of 1940. In connection with this opinion, I have reviewed the Post-Effective Amendment to the above-referenced Registration Statement on Form N-4. This filing describes the ING AdvantageSM flexible premium individual fixed and variable deferred annuity contracts (the "Contracts") offered by the Company through its Separate Account N (the "Account"). I have also examined, or supervised the examination of, originals or copies, certified or otherwise identified to my satisfaction, of such documents, trust records and other instruments I have deemed necessary or appropriate for the purpose of rendering this opinion. For purposes of such examination, I have assumed the genuineness of all signatures on original documents and the conformity to the original of all copies. On the basis of this examination, it is my opinion that: 1.
